UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09917 SENTINEL VARIABLE PRODUCTS TRUST National Life Drive, Montpelier, Vermont 05604 Sentinel Asset Management, Inc. National Life Drive, Montpelier, Vermont 05604 Registrant's telephone number, including area code:(802)229-3113 Date of fiscal year end: December 31, 2009 Date of reporting period: December 31, 2009 Annual Report December 31, 2009 Sentinel Variable Produ cts Balance d Fund Sentinel Variable Produ cts Bond F und Sentinel Variable Produ cts Commo n Stock Fund Sentinel Variable Produ cts Mid Cap Growth Fund Sentinel Variable Produ cts Money Market Fund Sentinel Variable Produ cts Small C ompany Fund Table of Contents 4 Message to Shareholders 7 Understanding your Sentinel Variable Products Financial Statements 8 Sentinel Variable Products Balanced Fund 12 Sentinel Variable Products Bond Fund 16 Sentinel Variable Products Common Stock Fund 20 ­ Sentinel Variable Products Mid Cap Growth Fund 24 Sentinel Variable Products Money Market Fund 26 Sentinel Variable Products Small Company Fund 30 ­ Statement of Assets and Liabilities 32 Statement of Operations 34 Statement of Changes in Net Assets 36 Financial Highlights 38 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Actual and Hypothetical Expenses for Comparison Purposes 46 Information and Services for Shareholders 47 Board Approval of Investment Advisory Agreements 49 Trustees & Officers Message to Shareholders By the Skin of our Teeth The world economy twelve months ago looked over a precipice and took fright. After a short period of confusion during administration changes, governments unleashed the largest ever seen fiscal and monetary stimulus on world economies. Some ideas were good (providing liquidity to the system, government investment), some bad (increasing debt in every major western economy) and some disastrous (providing lifelines to companies pleading special treatment). But we came through and capital markets nearly everywhere had a good year: domestic equities, international and emerging market equities, U.S. corporate and high yield bonds and commodities. The only place where investors fared less well was in assets that performed in 2008, namely money market, U.S. treasuries, agencies and OECD sovereign bonds. So, we made it. We are about to enter Phase 3 of the Great Recession and the next twelve months are critical. Lets quickly look at what happened to set the stage: Phase 1: low-interest rates from 2003 to 2008, and the ugly twin of excess leverage, spurred lending to poor-quality borrowers. Bank trading desks packaged and sold the loans as exotica. The exotica became illiquid and difcult to price. The banks could not mark the exotica to market, their capital and equity slipped and condence in nancial intermediaries collapsed. The world saw a true liquidity crisis where the wheels of money, savings and borrowing seized. Economic activity plummeted. The banks asked for special treatment and got it. Phase 2: from 2008 to 2009, the banks took on special government loans to bust the liquidity dam. Central Banks ran interest rates down to practically zero, governments everywhere passed a series of scal stimulus packages. Versions of cash-for-clunkers, special credits and incentives appeared from Beijing to Bogota. The banks borrowed cheap and spent the money on trading assets with higher risk, and, this time, higher returns. Bankers breathed a sigh of relief and started to reward themselves in the ways they felt entitled. Economies stabilized but at a cost of huge government indebtedness and spiraling unemployment. Keynesians felt vindicated and a new era of benign government largesse arrived. But the bad news is that todays stability is fragile, much of it is highly dependent on government support. The economic signals remain irritatingly ambiguous. In the U.S. every major economic statistic seems to have its corollary: manufacturing and productivity up, store and housing sales declining and jobless, unemployment and hours-worked numbers deteriorating. So we are entering the critical Phase 3 . This is where we need to see the following: Economy: employment will be the only statistic that matters. Companies will be slow to hire and local and national government can only take up part of the slack. Condence is stable. It could improve markedly in 2010 if uncertainties like health care, taxes, savings and housing ease. On the 4 Message to Shareholders whole, we prefer to be optimistic and with good reason. The U.S. economy is remarkably resilient. We will not follow the Japanese example nor will we move into European welfare statism. The engines of entrepreneurialism are just below the surface and companies have done a remarkable job in inducing productivity gains. U.S. credit: in 2009 there was a flight to risk. Demand for higher income assets meant that investors looked for yield. And they found it in corporate bonds, emerging markets, high yields and even municipals. Spreads tightened and defaults turned out less than expected. But such was not the story in government bonds. The issuance of Treasuries and other government-backed securities soared 64% from two years ago. This has flooded the market to the point where the Treasury issues the entire yield curve (i.e. 2-year to 30-year securities) every month. The market does not like it. For confi dence to return, we need to see less government borrowing or more revenues, or both. This could happen if the economy stabilizes and rates inch up to create a more stable yield curve. Non-government bonds look attractive. Pension funds, insurance companies and individual investors all need current income from bonds and demand outstrips supply. So we feel confident there. China has done well in 2009. We expected it and invested both directly in China in our International fund and indirectly in U.S.-based companies with China themes in our U.S. funds. China directed its stimulus to the consumer and saw its economy grow by over 9%. It should continue to do so in 2010. We expect the Chinese government to balance the needs for the domestic economy with demands for yuan revaluation. Chinas infrastructure needs, improving living standards, growing consumer market and healthcare and emerging nationalism will remain important. The theme of China and the benefi ts of its growth will be with us for many years to come. There is much talk of the lost decade of investing. Indeed the 10-year returns on the S&P 1 look pretty awful when taken on a point-to-point measure. But this hides gains that can be made by judicious asset allocation and investing with a fund company that takes risk and the management of downsize risk very seriously. We would also caution that buy and hold does not mean buy and forget. We believe in active management and moving to where we think returns will come. We continue to believe in our investment style. We have practiced it for many years with some of the most seasoned and successful portfolio managers in the business. We look forward to the next ten years. 1 The S&P 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly into an index. Asset allocation will not ensure a profi t or protect you from a loss. 5 6 Understanding your Sentinel Variable Products Financial Statements 1 Schedule of Investment in Securities 4 Statement of Changes in Net Assets This schedule shows you which investments your fund owned on This statement shows how each funds net assets changed over the last day of the reporting period. The schedule includes: the past two reporting periods. It details how much a fund grew  a list of each investment or shrank as a result of:  the number of shares/par amount of each stock, bond or  operations  a summary of the Statement of Operations for short-term note the most recent period  the market value of each investment  distributions  income and gains distributed to  the percentage of investments in each industry shareholders  the percent and dollar breakdown of each category  capital share transactions  shareholders purchases, reinvestments, and redemptions Net assets at the beginning of the period plus the sum of operations, distributions to shareholders and capital share 2 Statement of Assets and Liabilities transactions result in net assets at the end of the period. This statement details what the fund owns (assets), what it owes (liabilities), and its net assets as of the last day of the period. If you subtract what the fund owes from what it owns, you get the funds net assets. For each class of shares, the 5 Financial Highlights net assets divided by the total number of shares outstanding This statement itemizes current period activity and statistics and gives you the price of an individual share, or the net asset provides comparison data for the last five fiscal years (or less if value per share. the fund or class is not five years old). On a per-share basis, it Net assets are also broken down by capital (money invested includes: by shareholders); net investment income not yet paid to  share price at the beginning of the period shareholders or net investment losses, if any; net gains earned  investment income and capital gains or losses on investments but not yet paid to shareholders or net losses  income and capital gains distributions paid to shareholders on investments (known as realized gains or losses); and finally  share price at the end of the period gains or losses on securities still owned by the fund (known It also includes some key statistics for the period: as unrealized appreciation or depreciation). This breakdown tells you the value of net assets that are performance-related,  total return  the overall percentage return of the fund, such as investment gains or losses, and the value of net assets assuming reinvestment of all distributions that are not related to performance, such as shareholder  expense ratio  operating expenses as a percentage of investments and redemptions. average net assets  net income ratio  net investment income as a percentage of average net assets 3 Statement of Operations  portfolio turnover  the percentage of the portfolio that was This statement breaks down how each funds net assets replaced during the period. changed during the period as a result of the funds operations. i t tells you how much money the fund made or lost after taking into account income, fees and expenses, and investment gains or losses. It does not include shareholder transactions and distributions. Fund operations include:  income earned from investments  management fees and other expenses  gains or losses from selling investments (known as realized gains or losses)  gains or losses on current fund holdings (known as unrealized appreciation or depreciation) 7 Sentinel Variable Products Balanced Fund (Unaudited) In the fourth quarter, the Sentinel Variable Products Balanced Funds return was 3.16%, versus a 6.04% return for the Standard & Poors 500 Composite Stock Price Index 1 , a 0.20% return for the Barclays Capital U.S. Aggregate Bond Index 2 and an average return of 3.71% for the Morningstar VA Fund Moderate Allocation (Balanced) fund group 3 . For the 2009 full year period, the Sentinel Variable Products Balanced Funds return was 21.47% compared to the 24.29% return for the Morningstar average. The S&P 500 Index was up 26.46% for the full year, while the Barclays Capital U.S. Aggregate Bond Index was up 5.93% over the same period. Equity markets in the fourth quarter moderated the aggressive rebound evident from the lows of early March through September. For the full year period, the Technology and Consumer Discretionary sectors outperformed the general market by a wide margin, while the Financials sector underperformed. The Federal Reserves continuing policy of low rates led investors to chase higher returns with limited regard to company-specifi c risk. However, fundamental and economic indicators continue to be mixed: asset prices remain depressed, deleveraging continues both in the consumer and corporate sectors, and the unemployment rate reached double-digit levels. We maintained our overweight positions in Healthcare and Industrials, while moderating our exposure to Information Technology. We maintain our preference for Large Cap multinationals, with an emphasis on the defensive Healthcare and Industrial sectors. We maintained our underweight position in the Financials and Consumer Discretionary sectors, where we believe the risk-reward ratio remains unattractive due to the soft labor market and lack of consumer spending power. Within the fi xed-income market, we saw a decisive reversal of the fl ight-to-quality trade evident in 2008, which resulted in a strong relative performance for the Sentinel Variable Products Balanced Fund. Strong investor demand throughout 2009 propelled the returns of the risk sectors to double digits, leaving U.S. Treasury securities as the worst performing asset class within the fi xed-income market. The investment objective of the fi xed income portion of the fund is to provide current income, with relatively low risk and relatively low fl uctuations in value, thus a large percentage of the Funds assets are invested in U.S. government securities with initial average lives of 3 years or less. The Sentinel Variable Products Balanced Funds asset allocation at the end of the fourth quarter of 2009 was 68% stocks, 27% bonds and 5% cash and cash equivalents. We maintain our focus on fi nding attractive opportunities for total long term returns and modest levels of risk in high-quality, large cap stocks. The Sentinel Variable Products Balanced Fund is well positioned to take advantage of the current market dynamics. We plan to maintain a sizeable commitment to fi xed-income securities in the Fund as a means of generating income and reducing risk. 1 The Standard & Poors 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. 2 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index made up of the Barclays Capital Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 8 Sentinel Variable Products Balanced Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000 ; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated May 1, 2009 , as supplemented, for the Sentinel Variable Products Balanced Fund is ­.085 %. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. Large-capitalization stocks as a group could fall out of favor with the market, causing the funds owning such stocks to underperform investments that focus on small- or medium-capitalization stocks. Fixed income securities are subject to credit and interest rate risks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The Standard & Poors 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index made up of the Barclays Capital Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. 9 Sentinel Variable Products Balanced Fund Fund Profile at December 31, 2009 Portfolio Weightings Asset Category Percent of Net Assets Domestic Common Stocks 62.7 % U.S. Government Obligations 30.6 % Foreign Stocks & ADR's 4.3 % Corporate Bonds 1.1 % Exchange Traded Funds 0.7 % Cash and Other 0.6 % Top 10 Equity Holdings* Top Fixed Income Holdings* Maturity Percent of Description Percent of Net Assets Description Coupon Date Net Assets ExxonMobil Corp. 1.7% U.S. Treasury Note 3.125% 05/15/19 8.7% United Technologies Corp. 1.5% U.S. Treasury Notes 4.375% 11/15/39 5.8% Merck & Co, Inc. 1.4% GNMA 723419 5.00% 11/15/39 3.1% Noble Energy, Inc. 1.3% FNMA AC1241 5.00% 07/01/39 3.1% Int'l. Business Machines Corp. 1.2% FNMA 735925 5.00% 10/01/35 3.0% Chevron Corp. 1.2% FHR 3473 DH 5.50% 07/15/38 2.1% Comcast Corp. 1.2% CBS Corp. 4.625% 05/15/18 1.1% Microsoft Corp. 1.1% Total of Net Assets* 26.9% PepsiCo, Inc. 1.1% Procter & Gamble Co. 1.1% Total of Net Assets* 12.8% Average Effective Duration (for all Fixed Income Holdings) 8.7 years** *"Top 10 Equity Holdings" and "Top Fixed Income Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings follow. **The average effective duration considers the call and put date of a security and the pre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at December 31, 2009 Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 30.6% FNMA AC1241 Corporate Bonds 1.1% U.S. Government Agency 5%, 07/01/39 491M $ 504,078 Media 1.1% Obligations 16.1% Total Federal National Mortgage CBS Corp. Federal Home Loan Bank 4.8% Association 4.625%, 05/15/18 Agency Discount Notes: Government National Mortgage (Cost $182,681) 200M $ 0.02%, 01/08/10 580M $ 579,998 Corporation 3.1% 0.02%, 01/22/10 200M 199,997 Mortgage-Backed Securities: Shares Total Federal Home Loan Bank 779,995 30-Year: Domestic Common Stocks 62.7% Federal Home Loan Mortgage GNMA 723419 Consumer Discretionary 6.1% Corporation 2.1% 5%, 11/15/39 499M Coach, Inc. 2,000 73,060 Collateralized Mortgage Obligations: Total U.S. Government Agency FHR 3473 DH Obligations Comcast Corp. 11,950 191,319 5.5%, 07/15/38 326M U.S. Treasury Obligations 14.5% Gap, Inc. 4,300 90,085 Federal National Mortgage 3.125%, 05/15/19 1,500M 1,421,016 McDonald's Corp. 2,000 124,880 Association 6.1% 4.375%, 11/15/39 1,000M 957,501 McGraw-Hill Cos., Inc. 2,500 83,775 Mortgage-Backed Securities: Nike, Inc. 1,000 66,070 30-Year: Total U.S. Government Polo Ralph Lauren Corp. 1,000 80,980 FNMA 735925 Obligations Time Warner Cable, Inc. 2,000 5%, 10/01/35 485M 498,436 (Cost $5,125,953) Time Warner, Inc. 145,700 The accompanying notes are an integral part of the financial statements. 10 Sentinel Variable Products Balanced Fund Shares Value Shares Value Shares Value (Note 2) (Note 2) (Note 2) TJX Cos., Inc. 1,700 $ 62,135 Medtronic, Inc. 2,500 $ 109,950 Telecommunication Services 1.8% Merck & Co, Inc. 6,383 233,235 AT&T, Inc. 3,000 $84,090 Consumer Staples 5.8% Mettler-Toledo Int'l., Inc. * 600 62,994 Rogers Communications, Inc. 2,500 77,500 Altria Group, Inc. 2,000 39,260 Pfizer, Inc. 7,500 136,425 Verizon Communications, Inc. 4,000 132,520 CVS Caremark Corp. 2,700 86,967 St. Jude Medical, Inc. * 1,000 36,780 HJ Heinz Co. 3,000 128,280 Zimmer Holdings, Inc. * 2,500 147,775 Utilities 0.5% Kellogg Co. 2,500 133,000 Entergy Corp. 1,000 Kraft Foods, Inc. 4,000 108,720 Industrials 9.7% Total Domestic Common Stocks PepsiCo, Inc. 3,000 182,400 Boeing Co. 2,000 108,260 (Cost $8,677,763) Philip Morris Inc. Int'l., 2,000 96,380 Canadian National Railway Co. 1,800 97,848 Exchange Traded Funds 0.7% Procter & Gamble Co. 2,900 175,827 Financials 0.7% Deere & Co. 1,500 81,135 SPDR KBW Regional Banking General Dynamics Corp. 1,500 102,255 (Cost $106,021) 5,000 Energy 7.2% General Electric Co. 10,000 151,300 Foreign Stocks & ADR's 4.3% Chevron Corp. 2,500 192,475 Honeywell Int'l., Inc. 4,000 156,800 Australia 0.7% EOG Resources, Inc. 1,000 97,300 L-3 Communications Holdings, BHP Billiton Ltd. ADR 1,500 ExxonMobil Corp. 4,000 272,760 Inc. 1,500 130,425 Finland 0.6% Noble Energy, Inc. 3,000 213,660 Lockheed Martin Corp. 1,500 113,025 Nokia Corp. ADR 7,200 Pride Int'l., Inc. * 2,000 63,820 Northrop Grumman Corp. 1,700 94,945 Germany 0.7% Schlumberger Ltd. 2,500 162,725 Tyco Int'l. Ltd. 1,500 53,520 SAP AG ADR 2,500 Transocean Ltd. * 1,000 82,800 Union Pacific Corp. 2,000 127,800 Israel 0.7% Weatherford Int'l. Ltd. * 5,500 98,505 United Technologies Corp. 3,500 242,935 Teva Pharmaceutical Industries Waste Management, Inc. 3,500 118,335 Ltd. ADR 2,000 Financials 6.5% Mexico 1.0% ACE Ltd. 2,000 100,800 Information Technology 11.6% America Movil SA de CV ADR 3,500 American Express Co. 2,700 109,404 Accenture PLC 4,000 166,000 United Kingdom 0.6% Bank of America Corp. 6,500 97,890 Activision Blizzard, Inc. * 6,000 66,660 Diageo PLC ADR 1,500 Bank of New York Mellon Corp. 3,800 106,286 Adobe Systems, Inc. * 2,000 73,560 Total Foreign Stocks & ADR's Broadcom Corp. * 3,000 94,350 (Cost $661,256) Goldman Sachs Group, Inc. 600 101,304 Check Point Software Technologies 3,000 101,640 Total Investments 99.4% JPMorgan Chase & Co. 2,500 104,175 (Cost $14,753,673) Marsh & McLennan Cos., Inc. 2,500 55,200 Cisco Systems, * Inc. * 6,000 143,640 Other Assets in Excess of MetLife, Inc. 2,000 70,700 Dolby Laboratories, Inc. * 1,500 71,595 Liabilities 0.6% Morgan Stanley 1,500 44,400 EMC Corp. * 7,000 122,290 Net Assets 100.0% $ 16,380,338 The Travelers Cos., Inc. 2,000 99,720 Intel Corp. 3,500 71,400 US Bancorp 4,300 96,793 Intersil Corp. 6,000 92,040 * Non-income producing Wells Fargo & Co. 3,000 80,970 Int'l. Business Machines Corp. 1,500 196,350  Cost for federal income tax purposes is $14,789,074. KLA-Tencor Corp. 3,000 108,480 At December 31, 2009 unrealized appreciation for Health Care 11.2% Microsoft Corp. 6,000 182,940 federal income tax purposes aggregated $1,500,004 Amgen, Inc. * 1,000 56,570 NetApp, Inc. * 5,000 171,950 of which $2,368,024 related to appreciated securities Becton Dickinson & Co. 1,000 78,860 Riverbed Technology, Inc. * 1,400 32,158 and $868,020 related to depreciated securities. Bristol-Myers Squibb Co. 4,000 101,000 Teradata Corp. * 3,300 103,719 ADR - American Depository Receipt Celgene Corp. * 2,000 111,360 Texas Instruments, Inc. 4,000 104,240 SPDR - Standard & Poor's Depository Receipts Covidien PLC 2,000 95,780 Eli Lilly & Co. 4,000 142,840 Materials 2.3% Forest Laboratories, Inc. * 2,500 80,275 EI Du Pont de Nemours & Co. 4,000 134,680 Gen-Probe, Inc. * 2,500 107,250 Freeport-McMoRan Copper & Gilead Sciences, Inc. * 2,500 108,200 Gold, Inc. 2,000 160,580 Johnson & Johnson 2,500 161,025 Praxair, Inc. 1,000 80,310 Medco Health Solutions, Inc. * 1,000 63,910 11 Sentinel Variable Products Bond Fund (Unaudited) What a difference a year makes! The market environment of 2008 can be classifi ed as "flight-to-quality" as the risk sectors of the fi xed-income market (High Yield, Asset-Backed and Commercial Mortgage-Backed Securities (CMBS) plummeted in price, nancial institutions to the brink of bankruptcy. Most investors sought the safe haven U.S. Treasuries. However, in 2009 this trend was reversed as strong investor demand propelled the risk sectors to double-digit returns. The market environment of 2009 will be categoriz ed as flight-to-risk. U.S. Treasury securities were the worst-performing the fi xed-income market in 2009 mainly due to the tremendous amount of to support the elevated level of fi scal stimulus. Every month, the U.S. Treasury auctioned off the entire yield curve. The Federal Rese rve, U.S. Treasury, Federal Deposit Insurance Corp (FDIC), and Congress did a masterful j ob of stabilizing the fi nancial markets in 2008-2009. They pumped massive amounts of liquidity into the global banking system, made direct investments into key entities under stress, guar anteed the assets of Rule 2a-7 Money-Market Funds, and initiated various rescue packages i ncluding the Troubled Asset Relief Program (TARP), the Term Auction Facility (TAF), the Term Securities Lending Facility (TSLF), and the Public-Private Investment Plan (PPIP ), all designed to exchange cash for distressed assets. The Federal Reserve cut the short-terminterest rate to 0% and undertook a program of outright purchases of U.S. Treasury an d Agency Mortgage-Backed Securities, totaling approximately $1.8 trillion, in an effort to drive mortgage rates lower. Congress turned their attention to Main Street with programs de signed to help the consumer such as the Cash-for-Clunkers auto program and the tax cred it for fi rst-time homebuyers in addition to numerous mortgage loan modification programs. Even though it h as received massive doses of both fiscal and monetary stimulus, the U.S. economy has remained fragile and faces signifi cant headwinds. High unemployment and underemployment, tight credit conditions, and sizable pending mortgage foreclosures are extremely ser ious obstacles to overcome. As such, the Federal Reserve has stated that interest rates will remain low for an extended period of time. The markets are wrestling with the question of how long is long? With a surplus of housing, labor, real estate space, retailers, etc. in the U.S. economy, it is hard to build a case for inflation in the near term other than in fin ancial assets. Hence, we still believe that deflation is the biggest risk facing the U.S. economy. In terms of secto r performance within the fixed-income markets, the credit-sensitive sectors, posted phenome nal returns in 2009; namely High Yield at +58.21%, Commercial Mortgage-Backed Securities (CMBS) at +28.45%, Asset-Backed Securities (ABS) at +24.72%, Investment-Grade Corporate Bonds at +18.68%, and Municipal Bonds at +12.91%. Exorbitant investor appetite for risk assets, coupled with limited new issue supply, resulted in the double-digit returns in these asset classes. U.S. Treasury securities put in the worst year ever at -3.57% as measured by t he Barclays U.S. Treasury Index 1 , dating back to 1973. For the year, the Fund's return of 11.08%, signifi cantly outperformed the Barclays Aggregate Bond Index 2 of +5.93%, its per formance benchmark, mainly due to sector rotation. However, the Fund underperformed its Morningstar peers 3 which were +14.52%, due to its relative under-weighting to the credit-sensitive sectors of the fi xed-income market. 1 The Barclays Capital U.S. Treasury Index includes public obligations of the U.S. Treasury. Treasury bills are excluded by the maturity constraint but are part of a separate Short Treasury Index. In addition, certain special issues, such as state and local government series bonds (SLGs), as well as U.S. Treasury TIPS, are excluded. STRIPS are excluded from the index because their inclusion would result in double counting. 2 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index made up of the Barclays Capital Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. 3 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 12 Sentinel Variable Products Bond Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000 ; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated May 1 , 2009, as supplemented, for the Sentinel Variable Products Bond Fund is ­.66 %. The expense ratio shown in the Funds prospectus may differ from the actual expense ratios for the Funds latest fiscal year shown in the Financial Highlights statement in this report. The expense ratios shown in the prospectus are based on the prior fiscal year, adjusted to reflect changes, if any, in contractual arrangements. Fixed income securities are subject to credit and interest rate risks. Bond values will generally decrease when interest rates rise and will generally increase when interest rates fall. Mortgage-backed securities (MBS) are subject to pre-payment risk. Fund shares are not insured or guaranteed by the U.S. government or its agencies. The data shown in these graphs and tables do not reflect the effect of any taxes on fund distributions or redemptions. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index made up of the Barclays Capital Government/Corporate Bond Index, Mortgage- Backed Securities Index, and Asset-Backed Securities Index, and includes securities that are of investment-grade quality, have at least one year to maturity, and have an outstanding par value of at least $100 million. An investment cannot be made directly in an index. The Barclays Capital U.S. Mortgage Backed Securities (MBS) Index is an unmanaged index of agency mortgage-backed passthrough securities (both fi xed-rate and hybrid ARM) issued by Ginnie Mae (GNMA), Fannie Mae (FNMA) and Freddie Mac (FHLMC). An investment cannot be made directly in an index. 13 Sentinel Variable Products Bond Fund Fund Profile at December 31, 2009 Average Effective Duration Percent of Percent of Duration Fixed Income Holdings Duration Fixed Income Holdings Less than 1 yr. 4.6% 4 yrs. to 5.99 yrs. 37.6% 1 yr. to 2.99 yrs. 0.5% 6 yrs. to 7.99 yrs. 9.2% 3 yrs. to 3.99 yrs. 22.0% 8 yrs. and over 26.1% Average Effective Duration (for all Fixed Income Holdings) 6.2 years** Top 10 Holdings* Maturity Percent of Maturity Percent of Description Coupon Date Net Assets Description Coupon Date Net Assets U.S. Treasury Note 3.125% 05/15/19 16.1% GNMA 723419 5.00% 11/15/39 4.8% FNMA 745275 5.00% 02/01/36 8.3% FNMA 815422 4.50% 02/01/35 4.5% FNMA 931530 5.50% 07/01/39 6.4% U.S. Treasury Notes 4.375% 11/15/39 4.4% FNMA AA7948 4.50% 01/01/39 6.1% FNMA AC1241 5.00% 07/01/39 3.9% FGLMC A47038 5.00% 09/01/35 5.4% Total of Net Assets 64.8% FHR 3473 DH 5.50% 07/15/38 4.9% *"Top 10 Holdings" excludes any short-term investments and money market funds. Portfolio composition and holdings are subject to change. More complete holdings below. **The average effective duration considers the call and put date of a security and thepre-payment risk of mortgage-backed bonds to measure the sensitivity of the Fund's price due to changes in interest rates. Investment in Securities at December 31, 2009 Principal Principal Principal Amount Value Amount Value Amount Value (M$1,000) (Note 2) (M$1,000) (Note 2) (M$1,000) (Note 2) U.S. Government Obligations 88.4% FNMA 815422 GNMA 723419 U.S. Government Agency 4.5%, 02/01/35 2,882M $ 2,890,871 5%, 11/15/39 2,993M $ 3,084,037 Obligations 64.7% FNMA 735925 Federal Home Loan Bank 4.6% 5%, 10/01/35 843M 867,035 Total Government National Agency Discount Notes: FNMA 745093 Mortgage Corporation 0.02%, 01/22/10 3,000M $ 5.5%, 12/01/35 2,143M 2,251,125 Total U.S. Government Agency Federal Home Loan Mortgage FNMA AA7936 Obligations Corporation 12.5% 4.5%, 01/01/36 1,966M 1,972,309 U.S. Treasury Obligations 23.7% Collateralized Mortgage Obligations: FNMA 745275 3.125%, 05/15/19 11,000M 10,420,784 FHR 3473 DH 5%, 02/01/36 5,240M 5,388,635 3.5%, 02/15/39 2,500M 2,048,440 5.5%, 07/15/38 3,000M FNMA AA7948 4.375%, 11/15/39 3,000M 2,872,503 Mortgage-Backed Securities: 4.5%, 01/01/39 3,927M 3,925,600 30-Year: FNMA AC1241 Total U.S. Government FGLMC A47038 5%, 07/01/39 2,453M 2,520,391 Obligations 5%, 09/01/35 3,418M 3,511,852 FNMA 931530 (Cost $57,684,047) FHLMC A47368 5.5%, 07/01/39 3,978M 4,168,179 Corporate Bonds 11.1% 5%, 10/01/35 1,390M 1,428,736 Total Federal National Mortgage Association Basic Industry 1.1% Total Federal Home Loan Government National Mortgage Hanson Ltd. Mortgage Corporation Corporation 8.5% 6.125%, 08/15/16 250M 239,067 Mortgage-Backed Securities: Int'l. Paper Co. Federal National Mortgage 15-Year: 7.3%, 11/15/39 250M 266,049 Association 39.1% GNMA 679437X KB Home Mortgage-Backed Securities: 6%, 11/15/22 315M 6.25%, 06/15/15 250M 234,375 30-Year: 30-Year: FNMA AA1267 GNMA 701943 4.5%, 10/01/33 1,308M 1,313,817 5%, 06/15/39 1,985M 2,045,847 The accompanying notes are an integral part of the financial statements. 14 Sentinel Variable Products Bond Fund Principal  Cost for federal income tax purposes is $64,886,356. Amount Value At December 31, 2009 unrealized depreciation for (M$1,000) (Note 2) federal income tax purposes aggregated $520,738 of which $207,407 related to appreciated securities and Capital Goods 0.8% $728,145 related to depreciated securities. L-3 Communications Corp. 6.375%, 10/15/15 500M $ (b) Security exempt from registration under Rule Consumer Cyclical 1.0% 144A of the Securities Act of 1933, as amended. Ford Motor Credit Co. LLC These securities may be resold in transactions 8.125%, 01/15/20 250M 246,089 exempt from registration, normally to qualified institutional buyers. At December 31, 2009, the JC Penney Corp., Inc. market value of rule 144A securities amounted to 6.375%, 10/15/36 250M 223,250 $492,685 or 0.76%of net assets. Macy's Retail Holdings, Inc. 5.75%, 07/15/14 200M 201,500 Consumer Non-Cyclical 0.8% Republic Services, Inc. 5.25%, 11/15/21 (b) 500M Energy 0.8% Buckeye Partners LP 4.625%, 07/15/13 500M Financial 2.1% Bank of America Corp. 5.49%, 03/15/19 500M 473,239 Citigroup, Inc. 6.125%, 08/25/36 500M 430,088 Nuveen Investments, Inc. 10.5%, 11/15/15 500M 456,250 Insurance 1.4% Genworth Financial, Inc. 6.15%, 11/15/66 250M 178,750 Prudential Financial, Inc. 6%, 12/01/17 500M 516,661 XL Capital Ltd. 6.5%, 12/31/49 250M 191,250 Media 0.7% CBS Corp. 4.625%, 05/15/18 500M Technology 1.6% Amphenol Corp. 4.75%, 11/15/14 500M 500,713 Dell, Inc. 5.65%, 04/15/18 500M 524,698 Telecommunications 0.8% Vodafone Group PLC 5.45%, 06/10/19 500M Total Corporate Bonds (Cost $7,073,882) Total Investments 99.5% (Cost $64,757,929) Other Assets in Excess of Liabilities 0.5% Net Assets 100.0% $ 64,686,983 15 Sentinel Variable Products Common Stock Fund (Unaudited) The Sentinel Variable Products Common Stock Fund posted a return of 5.60% for the fourth quarter of 2009, compared to a 6.04% return for the Standard & Poors 500 Composite Stock Price Index 1 and a 5.41% return for the average fund in the Morningstar US Insurance Fund Large Blend category. 2 For the 2009 full year period, the Sentinel Variable Products Common Stock Funds return was 27.75%, compared to the 28.55% return for the average fund in the Morningstar US Insurance Fund Large Blend category. By comparison, the Standard & Poors 500 Index was up 26.46% for the full year. Equity markets in the fourth quarter moderated the aggressive rebound evident from the lows of early March through September. For the full year period, the Technology and Consumer Discretionary sectors outperformed the general market by a wide margin, while the Financials sector underperformed. The Federal Reserves continuing policy of low rates to provide endless liquidity to the system led investors to chase higher returns with limited regard to company-specifi c risk. However, fundamental and economic indicators continue to be mixed. Asset prices remain depressed, deleveraging continues both in the consumer and corporate sectors, and the unemployment rate reached double-digit levels. During 2009, strong stock selection was a major contributor to the Funds performance. We maintained our overweight positions in Healthcare and Industrials, while moderating our exposure to the Information Technology sector after an impressive outperformance vs. the index. Signifi cant contributors included Freeport-McMoRan Copper & Gold and NetApp. We maintain our preference for Large Cap multinationals, with an emphasis on the defensive Healthcare and Industrial sectors. We maintained our underweight position in the Financials and Consumer Discretionary sectors, where we believe the risk-reward ratio remains unattractive due to the soft labor market and lack of consumer spending power. The Sentinel Variable Products Common Stock Fund aims to consistently deliver solid relative returns with moderate levels of risk throughout varied fi nancial market conditions. We continue to believe that patient adherence to our long-held focus on reasonably valued high quality companies has the potential to reward our Funds shareholders. 1 The Standard & Poors 500 Index is an unmanaged index considered representative of the U.S. stock market. An investment cannot be made directly in an index. 2 An average of funds within the particular category as determined by Morningstar based on investment styles as measured by their underlying portfolio holdings. 16 Sentinel Variable Products Common Stock Fund Performance Notes (Unaudited) Graph ending values are based upon an initial investment of $10,000 ; graph and total return data assume reinvestment of all distributions using net asset values. Fund performance data includes all operating expenses but does not reflect any insurance charges imposed by your insurance companys separate account. If performance information included the effect of such charges, total returns would have been lower. Data shown represents past performance; past performance does not guarantee future results; current performance may be higher or lower than that shown. Investment return and principal value will vary so that you may have a gain or loss when you sell shares. Consider a funds objectives, risks, charges and expenses carefully before investing. The Prospectus contains this and other information. Please read the Prospectus carefully before you invest. The total annual operating expense ratio set forth in the prospectus dated May 1
